       Case: 3:19-cv-00067-jdp Document #: 10 Filed: 04/24/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

WAYNE TERRY,

             Plaintiff,
                                               CASE NO. 19-CV-67
v.

PLATO CONSTRUCTION, LLC, et al.,

             Defendants.


                            NOTICE OF SETTLEMENT


      Plaintiff Wayne Terry, and Defendants Plato Construction, LLC, Russell

Plato, and Scott Plato (“Defendants”) (collectively “Parties”), through their

respective undersigned counsel, jointly file this Notice of Settlement. The Parties

are currently working together to memorialize the terms of their agreement and

anticipate filing a stipulation of dismissal of this matter with prejudice pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(ii) on or before May 31, 2019.

      Dated this 24th day of April, 2019.

 Respectfully submitted,                  Respectfully Submitted,

  s/ Mark A. Sauer                          s/ Timothy P. Maynard
 Mark A. Sauer, SBN 1027949               Timothy P. Maynard, SBN 1080953
 msauer@mzattys.com                       tmaynard@hq-law.com
                                          Larry A. Johnson, SBN 1056619
                                          ljohnson@hq-law.com
                                          Summer H. Murshid, SBN 1075404
                                          smurshid@hq-law.com
                                          Claire G. Roehre, SBN 1103202
                                          croehre@hq-law.com

 Mallery & Zimmerman, S.C.                Hawks Quindel, S.C.
 500 Third Street                         222 E Erie Street
      Case: 3:19-cv-00067-jdp Document #: 10 Filed: 04/24/19 Page 2 of 2



Suite 800                            Suite 210
P.O. Box 479                         P.O. Box 442
Wausau, WI 54402-0479                Milwaukee, WI 53202
(715) 845-8234 (office)              (414) 271-8650 (office)
(715) 848-1085 (facsimile)           (414) 271-8442 (facsimile)

Attorneys for Defendants             Attorneys for Plaintiffs
